Name: 2003/143/EC: Council Decision of 18 February 2003 appointing an alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: parliament;  Europe;  EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 2003-03-01

 Avis juridique important|32003D01432003/143/EC: Council Decision of 18 February 2003 appointing an alternate member of the Committee of the Regions Official Journal L 055 , 01/03/2003 P. 0053 - 0053Council Decisionof 18 February 2003appointing an alternate member of the Committee of the Regions(2003/143/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof,Having regard to the proposal from the Austrian Government,Whereas:(1) On 22 January 2002 the Council adopted Decision 2002/60/EC(1) appointing the members and alternate members of the Committee of the Regions,(2) The seat of an alternate member of the Committee of the Regions has become vacant following the resignation of Mr Peter SCHACHNER-BLAZIZEK, of which the Council was notified on 12 November 2002,HAS DECIDED AS FOLLOWS:Sole ArticleMr Franz VOVES is hereby appointed an alternate member of the Committee of the Regions in place of Mr Peter SCHACHNER-BLAZIZEK for the remainder of his term of office, which expires on 25 January 2006.Done at Brussels, 18 February 2003.For the CouncilThe PresidentN. Christodoulakis(1) OJ L 24, 26.1.2002, p. 38.